john c bedrosian and judith d bedrosian petitioners v commissioner of internal revenue respondent docket no filed date ps invested in a son-of-boss transaction through a part- nership that was subject_to the partnership provisions of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite r issued an fpaa with respect to the partnership determining that the partnership was a sham ps did not file a timely petition ps claimed deductions for professional fees r issued a notice_of_deficiency duplicating the partnership adjustments and also disallowing the deduction for professional fees r filed a motion to dismiss asserting that we lack jurisdiction over the entire case in bedrosian v commissioner tcmemo_2007_375 we granted the motion in part but held that we have jurisdiction over the deductibility of the professional fees ps seek leave to file a motion for reconsideration out of time that would ask the court to revisit whether we have jurisdiction over the deduct- ibility of the professional fees ps assert that intervening caselaw would have us reach a different result held in deter- mining whether to grant leave to file a motion out of time we may consider the merits of the underlying motion held fur- ther the deductibility of professional fees paid and claimed as a deduction at the partner level is a factual affected_item that is subject_to deficiency procedures richard e hodge and stephen mather for petitioners melanie r urban and janet reiners balboni respondent for opinion buch judge this case has a long history only the rel- evant portion of which we recount for more background see our prior opinions in this case 143_tc_83 and tcmemo_2007_375 see also stone canyon partners v commissioner tcmemo_2007_377 bedrosian v commissioner aff ’d sub nom 358_fedappx_868 9th cir bedrosian v commissioner tcmemo_2007_376 aff ’d 358_fedappx_868 9th cir background the bedrosians participated in what has come to be known as a son-of-boss transaction and that transaction involved an investment in a partnership stone canyon partners llc the partnership was subject_to the audit and litigation procedures found at sec_6221 through commonly referred to as tefra short for the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite the internal_revenue_service irs con- ducted an examination and eventually issued a notice of final_partnership_administrative_adjustment fpaa with respect to the partnership taxable_year the principal adjust- ment at the partnership level was a determination by the irs that the partnership was a sham the bedrosians did not file a timely petition in response to the fpaa as a result all partnership items are final the adjustments set forth in the fpaa are final and may not be collaterally attacked see 131_tc_275 the determinations of partnership items in partnership-level proceedings are binding on the partners and may not be challenged in subse- quent partner-level proceedings 118_tc_541 we are bound by the determina- tion made at the partnership level see also 87_tc_783 likewise any part- nership items that were not adjusted are final and cannot be revisited in a collateral proceeding see 94_tc_853 respondent did not com- mence any partnership proceedings for these tefra part- nerships and therefore did not issue notices of final part- nership administrative adjustment consequently the tax treatment of all partnership items with respect to these partnerships is final in accordance with the tax_return sec_1 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule ref- erences are to the tax_court rules_of_practice and procedure all mone- tary amounts are rounded to the nearest dollar united_states tax_court reports filed by these partnerships see also 102_tc_550 gustin v commissioner tcmemo_2002_64 the irs also issued notices of deficiency to the bedrosians for and one of which underlies this case the bedrosians filed a timely petition in this case placing at issue all of the items in the notice_of_deficiency nearly all of the adjustments set forth in the notice_of_deficiency are either partnership items or items that the irs adjusted as a result of the partnership-level proceeding the principal adjustment was the disallowance of a loss that was a direct result of the determination that the partnership was a sham many of the other adjustments were computational-mathe- matical results of the disallowance of that loss we dismissed the items that were a direct result of the determinations made in the partnership-level proceeding because we lack jurisdiction over those items in this proceeding bedrosian v commissioner tcmemo_2007_375 but one item remained the notice_of_deficiency also disallowed a deduction for professional fees on line of the schedule a itemized_deductions attached to the bedrosians’ form_1040 u s individual_income_tax_return the bedrosians reported dollar_figure of other expenses that line referred to statement which contained several items one of those items was listed on the statement as follows description tax attorney fees amount big_number statement also included other fees that were described as legal or tax related but it was this entry that the irs adjusted in its notice_of_deficiency stating no deduction is allowed for any legal accounting consulting and advisory fees claimed since you failed to establish such expenditures were incurred and if incurred are deductible under any provision of the internal_revenue_code including but not limited to i r c section s and therefore a schedule a miscellaneous deduction of dollar_figure in taxable_year is herein disallowed when we dismissed from this case both the partnership items and the items that resulted computationally from the adjustments to partnership items we retained jurisdiction bedrosian v commissioner over the issue of the deductibility of the dollar_figure of profes- sional fees unlike the items we dismissed the professional fees that the irs disallowed did not represent a disallowance of a deduction at the partnership level nor is the legality of the deduction at the individual level necessarily affected by a determination at the partnership level bedrosian v commissioner tcmemo_2007_375 slip op pincite citing goldberg v commissioner t c memo on date the bedrosians filed a motion for leave to file a motion for reconsideration of findings or opinion in that motion the bedrosians represent that respondent has no objection to the granting of the motion with their motion for leave the bedrosians lodged their prospective motion for reconsideration wherein they ask that we reconsider tcmemo_2007_375 and as with the motion for leave the bedrosians represent that respondent has no objection to the granting of the motion to reconsider this is unsurprising in that the position taken by the bedrosians in their motion for reconsideration is the position taken by respondent in his earlier motion to dismiss discussion a motion for reconsideration generally must be filed within days after a written opinion has been served however the court may grant leave to file an untimely motion rule thus we must consider whether to allow the untimely motion when considering whether to allow the filing of an untimely motion we can consider the merits of the under- lying motion in 122_tc_264 a partner who had not participated in a tefra pro- ceeding sought leave to file an election to participate out of time the partner intended to subsequently move to vacate the final_decision in the case we denied his motion because there were no viable grounds for vacating the final_decision in this case accordingly granting movant’s motion for leave to file notice of election out of time would be nothing more than an act of futility id pincite see also 98_tc_28 denying taxpayer’s motion for leave to file amendment to petition where taxpayer would not prevail on her claim even if motion were granted united_states tax_court reports stillman v commissioner tcmemo_1995_591 denying taxpayer’s motion for leave to vacate decision out of time because she would not prevail on her claim of fraud on the court even if her motion were granted thus we turn to petitioners’ prospective motion for reconsideration of our opinion that we have jurisdiction over the determination of the deductibility of the professional fees i reconsideration rule allows motions for reconsideration of findings or opinion and the court has the discretion to grant a motion for reconsideration 87_tc_164 although this rule is in title xvi addressing posttrial proceedings such motions may be filed with regard to interlocutory orders a motion for reconsideration is not an appropriate mechanism by which to reassert previously unsuccessful arguments or to present new legal theories 67_tc_643 and we typically grant motions for reconsideration only if there is a substantial error or unusual circumstances 79_tc_1054 supplementing 79_tc_86 aff ’d 755_f2d_790 11th cir in considering whether to grant reconsideration we can look to the federal rules of civil procedure the tax_court rules_of_practice and procedure are to some extent based on the federal rules and we may defer to the federal rules when they are suitably adaptable to govern the matter at hand rule b the closest corollary to our rule is rule b of the federal rules of civil procedure that rule allows for relief from a judgment or order for the following reasons mistake inadvertence surprise or excusable neglect newly discovered evidence fraud the judg- ment is void the judgment has been satisfied released or discharged or any other reason that justifies relief in the court_of_appeals for the ninth circuit to which this case would be appealable reconsideration is appropriate if a court is presented with newly discovered evidence a court committed clear error or the initial decision was mani- festly unjust or there is an intervening change in controlling law 5_f3d_1255 bedrosian v commissioner the bedrosians’ prospective motion for reconsideration is predicated on this last reason their claim that there has been an intervening change in the controlling law in both their motion for leave and their prospective motion for reconsideration the bedrosians cite intervening jurispru- dence as the reason we should reconsider our prior opinion that intervening jurisprudence relates to the scope of the terms partnership items and affected items ii partnership items the definition of partnership items has been the subject of extensive litigation the definition is largely regulatory the term partnership_item is defined by statute as any item required to be taken into account for the partnership’s tax- able year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for pur- poses of this subtitle such item is more appropriately deter- mined at the partnership level than at the partner level sec_6231 the secretary has promulgated detailed regulations defining what is a partnership_item the regulations define partnership items expansively the general_rule is that partnership items include items of income gain loss deduction or credit sec_301 a - a proced admin regs these generally are items of immediate and direct_tax consequences to the partners the same is true with guaranteed payments which are also part- nership items id para a but partnership items also include items that might not have immediate or direct_tax consequences items such as contributions and distributions id para a and similarly with optional adjustments to the basis of partnership property id para a beyond these items the regulations contain a residual catchall that expands partnership items to include the accounting prac- tices and the legal and factual determinations that underlie the determination of the amount timing and characteriza- tion of items of income credit gain loss deduction etc id para b although not expressly stated in the statute or the regula- tions the issue of whether a partnership is a sham is also a partnership_item 131_tc_84 aff ’d in part rev’d in part and united_states tax_court reports remanded 591_f3d_649 d c cir this necessarily must be the case because in order to determine items such as the income gain loss deduction or credit of the partner- ship one must first determine that there is a partnership thus the sham determination is brought into the definition of partnership items through the residual catchall the court_of_appeals for the ninth circuit to which this case is appeal- able has reached the same conclusion stating we join the d c and eighth circuits in holding that a determination as to a partnership’s validity such as the determination that a partnership was a sham falls within the definition of a partnership_item 655_f3d_1060 9th cir aff ’g tcmemo_2009_104 iii nonpartnership and affected items two other terms are relevant to the issue of whether we have jurisdiction over the deductibility of the professional fees reported by the bedrosians nonpartnership_items are defined in the negative to be an item which is or is treated as not a partnership_item sec_6231 thus anything that is not a partnership_item is by definition a nonpartnership item some nonpartnership_items even though they might have nothing to do with a partnership are affected items the code defines affected items to be any item to the extent such item is affected by a partnership_item sec_6231 an example might be an individual’s schedule a deduction for medical_expenses medical expense deductions are subject_to a floor sec_213 if the income flowing to a partner changes then the floor for medical expense deductions changes as a result a nonpartnership item that is wholly unrelated to the partnership a partner’s medical expense deductions is affected by a partnership_item the partner’s share of partnership income and becomes an affected_item affected items are further divided into two important sub- categories computational affected items and factual affected items see n c f energy partners v commissio89_tc_741 a computational affected_item is one that can be determined mathematically such as the medical_expense_deduction just described sec_6231 95_tc_209 a factual affected bedrosian v commissioner item is an affected_item that requires further factual deter- minations at the partner level the extent to which a partner is at risk for his investment is an example of a factual affected_item 99_tc_298 it is only after the losses deductions and credits of a partnership have flowed through to the individual partners that the at-risk status of the partners can be determined 94_tc_853 whether an affected_item is factual or computational affects what procedures apply to the assessment of tax relating to that item computational affected items are not subject_to deficiency procedures see generally sec a following a tefra proceeding the irs may assess tax attributable to those items along with the tax attributable to partnership items by way of computational adjustment sec_6231 in contrast affected items that require partner- level determinations are subject_to deficiency procedures sec a a i iv professional fees the issue that would be before us in a motion for reconsideration is whether tax resulting from the irs’ dis- allowance of a deduction for the professional fees reported by the bedrosians is a partnership_item or a computational affected_item either of which can be assessed without fol- lowing deficiency procedures if it is either of those we would lack jurisdiction over the irs’ disallowance of a deduction for the professional fees in this proceeding if however the irs’ disallowance of a deduction for the professional fees is a fac- tual affected_item or a nonpartnership item that is wholly unrelated to the partnership any_tax resulting from the adjustment must be assessed through deficiency procedures and we would have jurisdiction to determine the item in this proceeding the bedrosians argue in the intervening time between the opinion and now the court and other courts have had occasion to refine the analysis concerning the proper characterization of legal fees that are disallowed based on a part- nership sham determination in particular in domulewicz v commis- sioner tcmemo_2010_177 the court determined that legal fees dis- united_states tax_court reports allowed based on their connection to a putative partnership sham trans- action were in fact affected items the bedrosians are correct insofar as their statement goes but the question remains whether the deductibility of the professional fees is a computational affected_item or a factual affected_item that is subject_to deficiency procedures here the very case cited by the bedrosians is instructive in that case we stated to the extent that the fees were related to the partnership and to the transaction the fees and the s corporation’s claimed deduction of the fees were affected by the partnership-item determination in that the fees were nondeductible given the lack of an income profit or business- related motive encompassed in and then flowing from the partnership- level determination domulewicz v commissioner tcmemo_2010_177 slip op pincite emphasis added we went on to state that if the fees were related to a part- nership that was determined in the tefra proceeding to be a sham then the payment of the fees would have lacked the business-related profit or income motive that served as a precondition to deducting the fees under sec_162 sec_183 or sec_212 respectively the only statutory provisions that would have permitted such a deduction id slip op pincite in sum if the fees relate to a partnership that is determined to be a sham then the disallowance of a deduction for the fees is an affected_item with that we turn to the professional fees deducted by the bedrosians both the bedrosians and the irs argue that the deduct- ibility of the professional fees is an affected_item but our jurisdiction does not turn on that question we lack jurisdic- tion only if the deductibility of the professional fees is a com- putational affected_item item the professional the deductibility of the professional fees is a factual affected fees deducted by the bedrosians were reported on their schedule a as simply tax attorney fees they were not reported as flowing from a tefra entity a partner-level factual determination must be made as to whether those fees relate to the bedrosians’ participation in the partnership that has been determined to be a sham the answer to this question may be known to the parties it may be a fact to which the parties are willing to stipulate but a factual determination at the bedrosian v commissioner partner level over which there is no dispute nonetheless remains a factual determination at the partner level accord- ingly the deductibility of the professional fees is a factual affected_item subject_to deficiency procedures and over which we have jurisdiction conclusion for reconsideration that motion the bedrosians ask us to grant leave for them to file an untimely motion for reconsideration would have us reconsider our opinion in which we held that we have jurisdiction over the deduct- ibility of professional fees that the bedrosians reported as deductions on their personal income_tax return because the deductibility of those fees is a factual affected_item we have jurisdiction to determine the deductibility of those fees in this proceeding in doing so we are bound by prior partner- ship-level determinations such as the determination that the partnership is a sham because the motion for reconsider- ation would not yield a different result we will deny the motion for leave an appropriate order will be issued f
